DETAILED ACTION
This action is responsive to application number 17/197,748, dated on 03/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,506 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 10,979,506 claim 1 discloses a control system comprising:
a controller configured to control communication between or among plural vehicle devices via a time sensitive network (TSN) using data distribution service (DDS) (claim 1),
the controller configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (claim 1).

Claims 2, 9, 16, Patent No. 10,979,506 claim 2 discloses wherein the TSN is an Ethernet network at least partially disposed onboard a vehicle that includes the vehicle devices (claim 2).

Claims 3, 10, 17, Patent No. 10,979,506 claim 3 discloses wherein the vehicle devices include two or more of an input/output device, an engine control unit, a traction motor controller, a display device, an auxiliary load controller, or one or more sensors (claim 3).

Claims 4, 11, 18, Patent No. 10,979,506 claim 4 discloses wherein one or more of the engine control unit or the traction motor controller is included in the first set of vehicle devices using the time sensitive communications (claim 4).

Claims 5, 12, 19, Patent No. 10,979,506 claim 5 discloses wherein the controller is configured to direct the first set of the vehicle devices to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (claim 5).

Claims 6, 13, 20, Patent No. 10,979,506 claim 6 discloses wherein the vehicle is a rail vehicle (claim 6).

Claims 7, 14, Patent No. 10,979,506 claim 6 discloses wherein the vehicle is an automobile (claim 6).

Claim 8, Patent No. 10,979,506 claim 8 discloses a control system comprising:
a controller configured to control communication between vehicle devices that control operation of a vehicle, the controller configured to control the communication between or among the vehicle devices through an Ethernet network while the Ethernet network operates as a time sensitive network (TSN) and using an object management middleware communication standard (claim 8),
the controller is configured to direct different sets the vehicle devices to communicate using time sensitive communications, best effort communications, or rate constrained communications (claim 8).

Claim 15, Patent No. 10,979,506 claim 15 discloses a control system comprising:
a controller configured to control communications between plural vehicle devices onboard a vehicle through a time sensitive network (TSN) using an object management middleware communication standard, the controller configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (claim 15).

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,072,356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 8, 15, Patent No. 11,072,356 claim 1 discloses a control system comprising:
a controller configured to control communication between or among plural vehicle devices via a time sensitive network (TSN) using data distribution service (DDS) (claim 1),
the controller configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (claim 1).

Claims 2, 9, 16, Patent No. 11,072,356 claim 2 discloses wherein the TSN is an Ethernet network at least partially disposed onboard a vehicle that includes the vehicle devices (claim 2).

Claims 3, 10, 17, Patent No. 11,072,356 claim 3 discloses wherein the vehicle devices include two or more of an input/output device, an engine control unit, a traction motor controller, a display device, an auxiliary load controller, or one or more sensors (claim 3).

Claims 4, 11, 18, Patent No. 11,072,356 claim 4 discloses wherein one or more of the engine control unit or the traction motor controller is included in the first set of vehicle devices using the time sensitive communications (claim 4).

Claims 5, 12, 19, Patent No. 11,072,356 claim 5 discloses wherein the controller is configured to direct the first set of the vehicle devices to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (claim 5).

Claims 6, 13, 20, Patent No. 11,072,356 claim 11 discloses wherein the vehicle is a rail vehicle (claim 11).

Claims 7, 14, Patent No. 11,072,356 claim 1 discloses wherein the vehicle is an automobile (claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0129060 A1) in view of Meyer et al. (NPL, IEEE Dec, 2013, extending IEEE 802.1 AVB). 

Claim 1, Cooper discloses a control system (Fig. 1; In a system and method for communicating data in a locomotive consist or other vehicle consist (comprising at least first and second linked vehicles); abstract) comprising:
a controller (“electronic component”; Fig. 1, Fig. 4, el. 32a; The electronic component 32a may be, for example, a computer unit for controlling a locomotive; ¶59) configured to control communication between or among plural vehicle devices (“FIG. 4 shows one embodiment of a router transceiver unit 34a in more detail. The router transceiver unit 34a comprises a network adapter module 66 and a signal modulator module 68. The signal modulator module 68 is electrically connected to the network adapter module 66 and to the MU cable bus 26. In the example shown in FIG. 4, the signal modulator module 68 is electrically connected to the MU cable bus 26 by way of the central terminal board 46, near a locomotive electronic component 32a. The network adapter module 66 is electrically connected to a network interface unit 70 that is part of and/or operably connected to the electronic component 32a. (The electronic component 32a may be, for example, a computer unit for controlling a locomotive.) The network adapter module 66 and network interface unit 70 are electrically interconnected by a network cable 72. For example, if the network adapter module 66 and network interface unit 70 are configured as an Ethernet local area network, the network cable 72 may be a CAT-5E cable. The network interface unit 70 is functionally connected to one or more software or hardware applications 74 in the electronic component 32a that are configured for network communications. In one embodiment, the network interface unit 70, network cable 72, and software or hardware applications 74 include standard Ethernet-ready (or other network) components. For example, if the electronic component 32a is a computer unit, the network interface unit 70 may be an Ethernet adapter connected to computer unit for carrying out network communications”; ¶59) using data distribution service (DDS) (data distribution through the MU Cable bus 26 and Ethernet protocol (Fig. 5; ¶62) and CAT-5E cable; Fig. 1; Fig. 4; ¶59),
the controller (“electronic component”; Fig. 1, Fig. 4, el. 32a; The electronic component 32a may be, for example, a computer unit for controlling a locomotive; ¶59) configured to direct a first set of the vehicle devices, a different, second set of the vehicle devices, and a different, third set of the vehicle devices (directing first, second and third sets of vehicle devices; traction motor, input output devices, sensors; Fig. 28; ¶210-¶212; ¶214; ¶226; The primary control output signal 412 is communicated to an engine or other motive control unit 414 of the vehicle 402 (e.g., a control unit that controls one or more traction motors). The motive control unit 414 is operably connected to a traction unit 416, which may be an engine, one or more traction motors, a hybrid system, etc. The motive control unit 414 generates a motive control signal 418 as a function of the primary control output signal 412 received from the primary throttle control 404, for controlling an output level of the traction unit 416. For example, when the primary control output signal 412 is indicative of the control member 408 being positioned at the minimum throttle setting, the motive control unit 414 generates a motive control signal 418 for controlling the traction unit to a minimum output level or other first designated level. When the primary control output signal 412 indicates another, higher throttle level, the motive control unit 414 generates a motive control signal 418 for controlling the traction unit to a higher level than the minimum output level or other first designated level. As should be appreciated, the relationship between the primary throttle control 404 and the motive control unit, across the entire accessible range of output levels of the traction unit 416, is a step-wise function, differentiating the system from other systems where throttle level is selected continuously across a range, where the relationship between throttle selection and traction unit output is a ramp or curve-based function”; ¶132)
Cooper does not disclose, “the network operating as a time sensitive network (TSN)” and “the controller configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications”.
Meyer, in the same field of endeavor, Ethernet based networks for in car applications (vehicle devices) discloses the network operating as a time sensitive network (TSN) (page 48, right Col. ,B-time triggered Ethernet section; Fig. 2) and the controller configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (communicating time trigger messages, best effort messages, rate constrained messages to devices on board of the vehicle/locomotive; Fig. 2; “In addition to synchronized time-triggered messages, two event-triggered message classes are defined: Rate-constrained (RC) traffic is intended for the transmission of messages with moderate timing requirements. It limits bandwidth and prioritizes according to the strategy of the ARINC-664 (AFDX) protocol [9]. RC traffic is comparable with AVB SR Classes A and B. Best-effort (BE) traffic conforms to standard Ethernet messages that are transmitted with the lowest priority. The latter allows the integration of hosts that are unaware of the time triggered protocol and remain unsynchronized. These nodes communicate using best-effort messages. Figure 2 shows the media access policy for messages of different traffic classes”; page 48, right Col, 4th paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide an Ethernet network operating as a time sensitive network (TSN) and to configure a controller to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications as taught by Meyer to modify Cooper’s method and system in order to communicate packets among Ethernet network devices in a car network comprising synchronous and asynchronous traffic (title).

Claim 2, Cooper in view of Meyer discloses wherein the TSN is an Ethernet network at least partially disposed onboard a vehicle that includes the vehicle devices (Cooper; The network data 16 is data that is packaged in packet form, meaning a data packet that comprises a set of associated data bits 20.  Each data packet 20 may include a data field 22 and a network address or other address 24 uniquely associated with a computer unit or other electronic component 32a-32c in the consist 12.  The network data 16 may be TCP/IP-formatted or SIP-formatted data, however, the electronic components and/or router transceiver units may use other communications protocols for communicating network data.  As should be appreciated, the MU cable bus 26, electronic component 32a-32c, and router transceiver units 34a-34c together form a local area network.  In one embodiment, these components are configured to form an Ethernet network; ¶58).

Claim 3, Cooper in view of Meyer discloses wherein the vehicle devices include two or more of an input/output device, an engine control unit, a traction motor controller, a display device, an auxiliary load controller, or one or more sensors (Cooper; ¶210-¶212; ¶214).

Claim 4, Cooper in view of Meyer discloses wherein one or more of the engine control unit or the traction motor controller is included in the first set of vehicle devices (Cooper; The controller 2800 is communicatively coupled with a propulsion system that includes one or more traction motors (shown as "Traction Motor 2816" in FIG. 28) for providing tractive effort to propel the vehicle 2304.  Although not shown in FIG. 28, the propulsion system may be powered from an on-board power source (e.g., engine and alternator, battery, and the like) and/or an off-board power source (e.g., electrified rail, catenary, and the like).  The controller 2800 can communicate control signals to the propulsion system to control the speed, acceleration, and the like, of the vehicle 2304.  The control signals may be based off of manual input received from the input device 2806 and/or may be autonomously generated; ¶212) using the time sensitive communications (Meyer; using time sensitive communication implemented on Ethernet network I a car network to control the vehicle devices; Fig. 2; page 48, right Col. ,B-time triggered Ethernet section).

Claim 5, Cooper in view of Meyer discloses wherein the controller (Cooper; “electronic component”; Fig. 1, Fig. 4; “The electronic component 32a may be, for example, a computer unit for controlling a locomotive”; ¶59)  is configured to direct the first set of the vehicle devices (Cooper; sets of vehicle devices; traction motor, input output devices, sensors; Fig. 28; ¶210-¶212; ¶214; ¶226) to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications (Meyer; communicating time trigger messages, best effort messages, rate constrained messages; Fig. 2; page 48, right Col, 4th paragraph) using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (Meyer;  At most 75% of the total bandwidth can be reserved. The remaining resources are used for best effort traffic; page 48, right Col., 5th paragraph).

Claim 6, Cooper in view of Meyer discloses wherein the vehicle is a rail vehicle (Cooper; Fig. 1, Fig. 2, Fig. 8A, Fig. 18).

Claim 7, Cooper in view of Meyer discloses wherein the vehicle is an automobile (Meyer; Ethernet based networks for in car applications; abstract).

Claims 8-20 rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0129060 A1) in view of Meyer et al. (NPL, IEEE Dec, 2013, extending IEEE 802.1 AVB) and Ricci et al. (US 2013/0145360 A1). 

Claims 8, 15, Cooper discloses a control system (Fig. 1; “In a system and method for communicating data in a locomotive consist or other vehicle consist (comprising at least first and second linked vehicles)”; abstract) comprising:
a controller (“electronic component”; Fig. 1, Fig. 4, el. 32a; The electronic component 32a may be, for example, a computer unit for controlling a locomotive; ¶59) configured to control communication between vehicle devices (traction motor, input output devices, sensors; Fig. 28; ¶210-¶212; ¶214; ¶226) that control operation of a vehicle, the controller configured to control the communication between or among the vehicle devices (FIG. 4 shows one embodiment of a router transceiver unit 34a in more detail. The router transceiver unit 34a comprises a network adapter module 66 and a signal modulator module 68. The signal modulator module 68 is electrically connected to the network adapter module 66 and to the MU cable bus 26. In the example shown in FIG. 4, the signal modulator module 68 is electrically connected to the MU cable bus 26 by way of the central terminal board 46, near a locomotive electronic component 32a. The network adapter module 66 is electrically connected to a network interface unit 70 that is part of and/or operably connected to the electronic component 32a. (The electronic component 32a may be, for example, a computer unit for controlling a locomotive.) The network adapter module 66 and network interface unit 70 are electrically interconnected by a network cable 72. For example, if the network adapter module 66 and network interface unit 70 are configured as an Ethernet local area network, the network cable 72 may be a CAT-5E cable. The network interface unit 70 is functionally connected to one or more software or hardware applications 74 in the electronic component 32a that are configured for network communications. In one embodiment, the network interface unit 70, network cable 72, and software or hardware applications 74 include standard Ethernet-ready (or other network) components. For example, if the electronic component 32a is a computer unit, the network interface unit 70 may be an Ethernet adapter connected to computer unit for carrying out network communications; ¶59) through an Ethernet network (The network data 16 is data that is packaged in packet form, meaning a data packet that comprises a set of associated data bits 20.  Each data packet 20 may include a data field 22 and a network address or other address 24 uniquely associated with a computer unit or other electronic component 32a-32c in the consist 12.  The network data 16 may be TCP/IP-formatted or SIP-formatted data, however, the electronic components and/or router transceiver units may use other communications protocols for communicating network data.  As should be appreciated, the MU cable bus 26, electronic component 32a-32c, and router transceiver units 34a-34c together form a local area network.  In one embodiment, these components are configured to form an Ethernet network; ¶58),
Cooper does not disclose “while the Ethernet network operates as a time sensitive network (TSN) and using an object management middleware communication standard” and “the controller is configured to direct different sets the vehicle devices to communicate using time sensitive communications, best effort communications, or rate constrained communications”.
Meyer, in the same field of endeavor, Ethernet based networks for in car applications (vehicle devices) discloses the Ethernet network operates as a time sensitive network (TSN) (page 48, right Col. ,B.  time triggered Ethernet section; Fig. 2) and the controller is configured to direct different sets the vehicle devices to communicate using time sensitive communications, best effort communications, or rate constrained communications (directing different sets the vehicle devices to communicate using time trigger messages, best effort messages, rate constrained messages on board of the vehicle/locomotive; Fig. 2; “In addition to synchronized time-triggered messages, two event-triggered message classes are defined: Rate-constrained (RC) traffic is intended for the transmission of messages with moderate timing requirements. It limits bandwidth and prioritizes according to the strategy of the ARINC-664 (AFDX) protocol [9]. RC traffic is comparable with AVB SR Classes A and B. Best-effort (BE) traffic conforms to standard Ethernet messages that are transmitted with the lowest priority. The latter allows the integration of hosts that are unaware of the time triggered protocol and remain unsynchronized. These nodes communicate using best-effort messages. Figure 2 shows the media access policy for messages of different traffic classes”; page 48, left Col, 4th paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to configure a controller to control the communication between or among the vehicle devices through an Ethernet network while the Ethernet network operates as a time sensitive network (TSN) and the controller is configured to direct different sets the vehicle devices to communicate using time sensitive communications, best effort communications, or rate constrained communications as taught by Meyer to modify Cooper’s method and system in order to communicate packets among Ethernet network devices comprising synchronous and asynchronous traffic (title).
Cooper in view of Meyer does not explicitly disclose “the controller in the vehicle using an object management middleware communication standard”.
Furthermore, Ricci, in the same field of endeavor, vehicle computer systems (¶3), discloses the controller in the vehicle using an object management middleware communication standard (Application software is contrasted with system software and middleware, which manage and integrate a computer's capabilities, but typically do not directly apply in the performance of tasks that benefit the user. The system software serves the application, which in turn serves the user; ¶25; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use an object management middleware communication by a controller in a vehicle network as taught by Ricci to modify Cooper’s method and system in view of Meyer in order to communicate packets among network devices and in vehicle computer system (¶3).

Claims 9, 16, analyzed with respect to claim 2.
Claims 10, 17, analyzed with respect to claim 3.
Claims 11, 18, analyzed with respect to claim 4.
Claims 12, 19, analyzed with respect to claim 5.
Claims 13, 20, analyzed with respect to claim 6.
Claim 14, analyzed with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
6/04/2022